DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/06/2018 and 03/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Patent No. 4,704,501 to Taguchi et al. (Taguchi).
As to claim 1, Taguchi discloses a first display substrate (Fig. 14, 15, 17; Col. 12, lines 18-32, display panel, 13), comprising a plurality of core-coil assemblies configured to detect a touch (Fig. 2, 3, 16), each of the plurality of core-coil assemblies comprising: 
a first base substrate (Fig. 2; col. 5, lines 12-49, insulating substrate, 111); 
a core layer on the first base substrate and comprising a plurality of magnetic permeable cores substantially along a first direction and spaced apart from each other, each of the plurality of magnetic permeable cores substantially along a second direction (Fig. 3; Col. 5, line 58-Col. 6, line 4, the magnetic elements 122 of the magnetic sheets 120a, 120c and 120e are disposed such as to extend in a direction Y, while the magnetic elements 122 of the magnetic sheets 120b, 120d and 120f are disposed such as to extend in a direction X); and 
a conductive coil wound around the plurality of magnetic permeable cores for multiple turns and insulated from the core layer (Fig. 2; Col. 6, lines 25-69, detecting lines 150a to 150h for the X-direction which wind around the magnetic elements 122b in the magnetic sheet 120h; detecting lines 170a to 170h for the Y-direction which wind around the magnetic elements 122a in the magnetic sheet 120h).

As to claim 2, Taguchi discloses the first display substrate of claim 1, wherein the conductive coil comprises: 
a first conductive line layer on a side of the core layer proximal to the first base substrate and comprising a plurality of first conductive lines spaced apart from each 
a second conductive line layer on a side of the core layer distal to the first base substrate and comprising a plurality of second conductive lines spaced apart from each other and crossing over the plurality of magnetic permeable cores (Fig. 2; Col. 6, lines 25-69, detecting lines 150a to 150h for the X-direction which wind around the magnetic elements 122b in the magnetic sheet 120h; detecting lines 170a to 170h for the Y-direction which wind around the magnetic elements 122a in the magnetic sheet 120h).

As to claim 3, Taguchi discloses the first display substrate of claim 2, wherein 
projections of two adjacent first conductive lines of the plurality of first conductive lines on the first base substrate sandwiches a projection of one of the plurality of second conductive lines on the first base substrate (Fig. 2; Col. 6, lines 25-69, detecting lines 150a to 150h for the X-direction which wind around the magnetic elements 122b in the magnetic sheet 120h; detecting lines 170a to 170h for the Y-direction which wind around the magnetic elements 122a in the magnetic sheet 120h); and 
projections of two adjacent second conductive lines of the plurality of second conductive lines on the first base substrate sandwiches a projection of one of the plurality of first conductive lines on the first base substrate (Fig. 2; Col. 6, lines 25-69, detecting lines 150a to 150h for the X-direction which wind around the magnetic 

As to claim 4, Taguchi discloses the first display substrate of claim 2, wherein the conductive coil further comprises: 
a third conductive line layer on side of the first conductive line layer proximal to the second conductive line layer and comprising a plurality of third conductive lines (Fig. 2; Col. 6, lines 47-69, exciting lines, 160a to 160i); 
each of the plurality of third conductive lines electrically connects one of the plurality of first conductive lines and one of the plurality of second conductive lines (Fig. 2; Col. 6, lines 47-69, exciting lines, 160a to 160i).

As to claim 5, Taguchi discloses the first display substrate of claim 4, further comprising a first insulating layer between the first conductive line layer and the third conductive line layer; and 
a second insulating layer between the second conductive line layer and the third conductive line layer (Fig. 2, 3; Col. 10, line 66-Col. 11, line 13; insulating fibers 121); 
wherein each of the plurality of third conductive lines is electrically connected to one of the plurality of first conductive lines through a first via extending through the first insulating layer (Fig. 2; Col. 6, lines 47-69, exciting lines, 160a to 160i); and 
each of the plurality of third conductive lines is electrically connected to one of the plurality of second conductive lines through a second via extending through the second insulating layer (Fig. 2; Col. 6, lines 47-69, exciting lines, 160a to 160i).
Taguchi discloses the first display substrate of claim 4, wherein each of the plurality of third conductive lines electrically connects adjacent terminals of one of the plurality of first conductive lines and one of the plurality of second conductive lines (Fig. 2; Col. 6, lines 47-69, exciting lines, 160a to 160i).

As to claim 7, Taguchi discloses the e first display substrate of claim 4, wherein the third conductive line layer further comprises an input signal line configured to transmit a touch input signal to the conductive coil (Fig. 2; Col. 6, lines 47-69, exciting lines, 160a to 160i, driving current source, 200); and 
an output signal line configured to sense a touch signal generated in a corresponding core-coil assembly of the plurality of core-coil assemblies (Fig. 2; Col. 6, lines 47-69, exciting lines, 160a to 160i, multiplexer, 302).

As to claim 8, Taguchi discloses the first display substrate of claim 4, wherein projections of the plurality of magnetic permeable cores on the first base substrate substantially cover projections of the plurality of third conductive lines on the first base substrate (Fig. 2); and 
the plurality of third conductive lines are insulated from the plurality of magnetic permeable cores (Fig. 3; Col. 5, line 58-Col. 6, line 4, the magnetic elements 122 of the magnetic sheets 120a, 120c and 120e are disposed such as to extend in a direction Y, while the magnetic elements 122 of the magnetic sheets 120b, 120d and 120f are disposed such as to extend in a direction X).

Taguchi discloses the first display substrate of claim 4, wherein the plurality of magnetic permeable cores, the plurality of first conductive lines, the plurality of second conductive lines, and the plurality of third conductive lines are substantially in an inter-subpixel region of the first display substrate (Col. 13, lines 1-6, a known matrix-type liquid-crystal display cell may, for example, be employed in which a liquid crystal medium is interposed between a plurality of horizontal and vertical electrodes disposed orthogonally with respect to each other).

As to claim 13, Taguchi discloses the first display substrate of claim 1, wherein each of the plurality of magnetic permeable cores comprises a middle portion and two terminal portions respectively at two ends of the middle portion  (Fig. 2, 4); and 
the middle portion has a thickness less than those of the two terminal portions (Fig. 2, 4).

Allowable Subject Matter
Claims 9-11 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 9. It discloses “further comprising a gate line layer comprising a plurality of gate lines; wherein the gate line layer and the first conductive line layer are in a same layer and comprises a same material,” which is not found in the prior art.
As to claim 10, of which claim 11 is dependent, it discloses “further comprising a source-drain signal line layer comprising a plurality of source-drain signal lines; wherein 
As to claim 14, of which claims 15-20 are dependent, it discloses “A display panel, comprising the first display substrate of claim 1; and a second display substrate facing the first display substrate and spaced apart from the first display substrate; wherein the second display substrate comprises a target layer comprising a plurality of magnetic permeable targets substantially along the first direction and spaced apart from each other, each of the plurality of magnetic permeable targets substantially along the second direction,” which is not found in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LISA S LANDIS/           Examiner, Art Unit 2626